DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on March 21, 2022 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–11 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification,
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an acquisition portion” in claim(s) 1 and 10.
“a communicator that communicates” in claim(s) 8.
“a printing portion” in claim(s) 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1 and 10: ‘an acquisition portion that acquires’ corresponds to FIG. 1 – element 110. The acquisition portion 110 is a communication interface for acquiring information based on a captured image of a user. Here, it does not matter whether the communication is wired communication or wireless communication. The information based on the captured image of the user includes, for example, authentication result information for face authentication based on the captured image of the user, but may be the captured image itself or other information, Applicant Pub ¶ [0026].
(b)	Claim(s) 8: ‘a communicator that communicates’ corresponds to FIG. 5 – element 130. The communicator 130 is an interface for communication connection with the electronic device 200 and the terminal device 300, but may be the same interface as the acquisition portion 110 described above. The electronic device 200 is, for example, a printing device, but may be another device. When the electronic device 200 is a printing device, it further includes a printing portion (not shown), Applicant Pub ¶ [0049].
(c)	Claim(s) 9: ‘a printing portion’ corresponds to FIG. 5 – element 200. The electronic device 200 is, for example, a printing device, but may be another device. When the electronic device 200 is a printing device, it further includes a printing portion (not shown) […] The electronic device 400 may be, for example, a printing device, and in this case, further includes a printing portion (not shown). Therefore, the electronic device 400 can be considered as a printing device in which the processing system 10 of FIG. 1 is further provided with a printing portion. By doing so, it is possible to construct a printing device that acquires information based on the captured image and performs its own login process and the logout process. Further, it is possible to provide a printing device that performs the login process based on face authentication and performs an appropriate guide display, Applicant Pub ¶ [0049 and 0083].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 8–10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0037104 (published Jan. 31, 2019) (“Maesono”) in view of US Patent Application Publication 2014/0075528 (published Mar. 13, 2014) (“Matsuoka”).
Note that Maesono was provided by Applicant in the March 21, 2022 Information Disclosure Statement (IDS).
With respect to claim 1, Maesono discloses a processing system (¶ [0016]; FIG. 1 – element 10, wherein the login and logout system 10 includes an image forming apparatus 20 as an electronic device and a server 30 as electronic devices …) comprising: 
an acquisition portion that acquires information based on a captured image of a user (¶¶ [0019, 0023 and 0038]; FIG. 2 – see at least element 27 camera and element 29b Face-Image Managing Unit; wherein the camera 27 is located at a position where the camera 27 can capture a face image of a person situated in front of the image forming apparatus 20  and the face-image managing unit 29b writes the face image captured by the camera 27 …); and 
a processor (FIG. 2 – element 29, control unit …) that performs a login process and a logout process on an electronic device (¶ [0023]; wherein the control unit 29 executes the login and logout program 28a to achieve a login control unit 29a that controls the login of a user of the image forming apparatus 20, and a logout control unit 29c that controls the logout of the user of the image forming apparatus 20 …), 
wherein when it is determined instructing to log out from the electronic device is performed, the processor performs the logout process (¶ [0047]; wherein the logout control unit 29c executes the face authentication based on the face image obtained at Step S71 and the face image obtained at Step S72 (Step S73). That is, the logout control unit 29c compares the face image obtained at Step S71 with the face image obtained at Step S72, determines that the user is authenticated when a similarity degree of the face image obtained at Step S71 and the face image obtained at Step S72 is equal to or more than a specific degree, and determines that the user is unauthenticated when a similarity degree of the face image obtained at Step S71 and the face image obtained at Step S72 is less than a specific degree …).
However, Maesono fails to explicitly disclose performing the logout process, when it is determined that a gesture for instructing to log out from the electronic device is performed by the user based on the captured image of the user.
Matsuoka, working in the same field of endeavor, recognizes this problem and teaches performing the logout process, when it is determined that a gesture for instructing to log out from the electronic device is performed by the user based on the captured image of the user (¶¶ [0077, 0100 and 0105]; wherein in response to the user 190 leaving the detection area 550 of the camera 106, the login/authorization manager 512 may partially log the user 190 out of the apparatus 502 […]wherein the user 190 may choose other means to log out or relinquish control of the apparatus 502c. For example, in one implementation, the user 190 may stay within the detection area 550 but move behind user 590a. For example, user 190 may get up from the chair in front of the apparatus 502c, user 590a may then sit down in that chair, and user 190 may stand behind user 590a. Conversely, in some implementations, the user 190 may actively log-out or lock themselves out of the apparatus 502c, as described above […] the attention monitor 608 may measure the user 190's attentiveness by monitoring the position or movement of the user 190's eyes, the orientation of the user's head (e.g., if the user 190 is looking at the apparatus 602 or looking away from the apparatus 602, etc.), the presence or absence of the user 190 ...).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Maesono to perform logout process, when it is determined that a gesture for instructing to log out from the electronic device is performed by the user based on the captured image of the user as taught by Matsuoka since doing so would have predictably and advantageously enables receiving the image of the user via the camera, determining whether the identity of the user matches the predetermined identity based on the received image, providing access to the user data associated with the user if the identity of the user matches the predetermined identity, and prohibiting access to user data associated with other ones of the set of users, thus preventing unauthorized or inadvertent usage of the resources, and allowing the user to be logged in to the computing device without requiring alphanumeric input from the user in an less time consuming and less obtrusive manner (see at least Matsuoka, ¶ [0042]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Maesono discloses wherein when it is determined instructing to log out from the electronic device is performed, the processor performs the logout process (¶ [0047]; wherein the logout control unit 29c executes the face authentication based on the face image obtained at Step S71 and the face image obtained at Step S72 (Step S73). That is, the logout control unit 29c compares the face image obtained at Step S71 with the face image obtained at Step S72, determines that the user is authenticated when a similarity degree of the face image obtained at Step S71 and the face image obtained at Step S72 is equal to or more than a specific degree, and determines that the user is unauthenticated when a similarity degree of the face image obtained at Step S71 and the face image obtained at Step S72 is less than a specific degree …).
However, Maesono fails to explicitly disclose performing the logout process, when it is determined that the gesture for instructing to log out is performed after the user logs in by a face authentication process based on the captured image.
Matsuoka, working in the same field of endeavor, recognizes this problem and teaches performing the logout process, wherein when it is determined that the gesture for instructing to log out is performed after the user logs in by a face authentication process based on the captured image (¶¶ [0032, 0077, 0100 and 0105]; wherein when a user (e.g., user 190) is close to the computing device 102, the camera 106 may acquire a digital image of the user. For example, the user recognizer 108 may analyze the digital image of the user to determine such information as the size of the user's eyes, the distance between the user's eyes, the size and shape of the user's nose, the relative position of the user's eyes and nose, etc. This information can be compared to stored information about users that are authorized to use the computing device or its resources, and if a match is found the processor 115 or a login manager 112 executing on the processor may log the user into the computing device or permit the user to use the resources of the computing device 102  […]wherein in response to the user 190 leaving the detection area 550 of the camera 106, the login/authorization manager 512 may partially log the user 190 out of the apparatus 502 […]wherein the user 190 may choose other means to log out or relinquish control of the apparatus 502c. For example, in one implementation, the user 190 may stay within the detection area 550 but move behind user 590a. For example, user 190 may get up from the chair in front of the apparatus 502c, user 590a may then sit down in that chair, and user 190 may stand behind user 590a. Conversely, in some implementations, the user 190 may actively log-out or lock themselves out of the apparatus 502c, as described above ...).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Maesono to perform logout process, when it is determined that the gesture for instructing to log out is performed after the user logs in by a face authentication process based on the captured image as taught by Matsuoka since doing so would have predictably and advantageously enables receiving the image of the user via the camera, determining whether the identity of the user matches the predetermined identity based on the received image, providing access to the user data associated with the user if the identity of the user matches the predetermined identity, and prohibiting access to user data associated with other ones of the set of users, thus preventing unauthorized or inadvertent usage of the resources, and allowing the user to be logged in to the computing device without requiring alphanumeric input from the user in an less time consuming and less obtrusive manner (see at least Matsuoka, ¶ [0042]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Maesono discloses a server system comprising: the processing system according to claim 1; and a communicator that communicates with the electronic device (¶ [0016]; FIG. 1 – element 10, wherein the login and logout system 10 includes an image forming apparatus 20 as an electronic device and a server 30 as electronic devices …).
With respect to claim 9, which claim 8 is incorporated, Maesono discloses a printing device (FIG. 1 – element 20, an image forming apparatus …) comprising: the processing system according to claim 1; and a printing portion (¶ [0019]; FIG. 2 – wherein printer 24 is a print device that prints an image to a recording medium, such as a paper sheet …).
With respect to claim 10, (drawn to a computer-readable storage medium) the proposed combination of Maesono in view of Matsuoka, explained in the rejection of system claim 1 renders obvious the steps of the computer-readable storage medium of claim 10, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 10. Further Maesono disclose non-transitory computer-readable storage medium storing a program (see Maesono claim 6 claiming a non-transitory computer-readable recording medium storing a login and logout program …).
With respect to claim 11, (drawn to a method) the proposed combination of Maesono in view of Matsuoka, explained in the rejection of system claim 1 renders obvious the steps of the method of claim 11, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 11.
Summary
Claims 1, 2 and 8–11 are rejected under at least one of 35 U.S.C. §§ 102 and/or 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ALLOWABLE SUBJECT MATTER
Claims 3–7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3–7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the processor performs a first logout process based on the captured image related to the gesture as the logout process when a first login process based on the captured image is performed as the login process, and performs a second logout process based on information other than the captured image as the logout process when a second login process based on the information other than the captured image is performed.”
In regard to claims 4 and 6, claims 4 and 6 depends on objected claim 3. Therefore, by virtue of their dependency, claims 4 and 6 are also indicated as objected subject matter.
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the processor performs a first login process based on the captured image and a second login process based on information other than the captured image as the login process, and invalidates display of an instruction of a second logout process corresponding to the second login process on a display of the electronic device when the first login process is performed.”
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the processor performs a first login process based on the captured image and a second login process based on information other than the captured image as the login process and performs a guide display for guiding the user to perform a first logout process by the gesture corresponding to the first login process on a display of the electronic device when the first login process is performed.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Tran et al.  (2011/0080254)
Describe a system for maintaining login state information of a consumer electronic device i.e. TV, to identify a user of the device. The system allows multiple users to login into the consumer electronic device using a set of hand or face gestures in a better manner.
Takiyama (2010/0011439)
Describe an information processing apparatus. The apparatus saves current screen and settings, and restores the screen at next login even when the user is automatically logged out, thus improving user convenience while reducing security degradation.
Yamada (2022/0300226)
Describe a processing system includes an acquisition portion that acquires authentication result information for face authentication based on a captured image of a user, and a processor that performs a process for a print job. When it is determined that the user successfully logs in by the face authentication based on the authentication result information, the processor performs a process of displaying, on a display of a printing device, a screen having a different display mode according to a situation of the print job corresponding to the user.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672